



EXHIBIT 10.8c
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is entered into effective as of
September 12, 2019 (the “Effective Date”), by and between KAR Auction Services,
Inc. (the “Company” and, together with its affiliates within the meaning of Rule
12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934, as
amended, the “Company Group”) and Rebecca C. Polak (“Executive”). The Company
and Executive may be referred to herein individually as a “Party” and
collectively as the “Parties.”
WITNESSETH:
WHEREAS, Executive serves as the Chief Legal Officer and Secretary of the
Company, and President of TradeRev, pursuant to an Employment Agreement by and
between Executive and the Company, dated December 17, 2013, as amended by the
Amendment to Employment Agreement, dated February 19, 2018 (the “Employment
Agreement”);
WHEREAS, Executive advised the Company of her intention to terminate her
employment with the Company pursuant to Section 4(c) of the Employment
Agreement, effective as of October 8, 2019 (the “Transition Date”), and the
Company and Executive have mutually agreed that Executive will do so on the
basis provided in the Employment Agreement and in this Agreement; and
WHEREAS, in order to ensure a smooth transition of Executive’s roles from
Executive to one or more successors, the Company and Executive have mutually
agreed that Executive will continue to provide services to the Company in
accordance with the terms and conditions of this Agreement during the period
commencing on the Transition Date and ending on the earlier of (i) December 31,
2019 or (ii) the termination of Executive’s service in accordance with this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Transition Date. Executive’s employment with the Company shall cease effective
as of the Transition Date. Executive agrees to execute all documents reasonably
necessary or appropriate to memorialize any or all resignations from any
positions that Executive holds as an officer, director or manager of any member
of the Company Group.
2.Transition Period; Consulting Period.
(a)    Effective as of the Transition Date and through December 31, 2019,
subject to an earlier termination as mutually agreed upon in writing by
Executive and the Company (the period from the Transition Date through December
31, 2019 or any earlier termination, the “Consulting Period”), Executive shall
be an independent contractor to the Company Group and, in such capacity, shall
provide advisory services to the Company Group related to transition matters and
such other services as reasonably requested by the Chief Executive Officer of
the Company and/or the Board of Directors of the Company, from time to time,
subject to mutual agreement




--------------------------------------------------------------------------------





concerning time and place (the “Consulting Services”). During the Consulting
Period, no member of the Company Group shall have the authority to, nor shall
it, supervise, direct or control the manner, means, details or methods utilized
by Executive to perform the Consulting Services.
(b)    The Parties acknowledge and agree that, effective as of the Transition
Date, Executive shall have experienced a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). The Parties reasonably expect that the performance of the
Consulting Services shall not require Executive to provide more than twenty
percent (20%) of the average level of services rendered by Executive to the
Company Group during the thirty-six (36) months immediately preceding the
Transition Date.
3.Compensation.
(a)    As consideration for Consulting Services rendered during the Consulting
Period, the Company shall provide Executive with a consulting fee of $500,000
(the “Consulting Fee”); provided, that if the Consulting Period is terminated by
mutual agreement of the Parties in writing prior to December 31, 2019, the full
amount of the Consulting Fee shall be pro-rated based on the number of days that
Executive remained in service with the Company from the Transition Date through
the end of the Consulting Period. The Consulting Fee shall be paid to Executive
in a single lump sum following the commencement of the Consulting Period, but in
no event later than December 31, 2019. The Company Group shall not withhold any
taxes from the Consulting Fee. Executive acknowledges and agrees that Executive
shall be solely responsible for the payment of all taxes with respect to the
payment of the Consulting Fee.
(b)    The Company Group shall reimburse Executive for Executive’s reasonable
pre-approved out-of-pocket expenses incurred in connection with the Consulting
Services in accordance with the Company Group’s existing expense reimbursement
procedures.
4.Restrictive Covenants. The restrictive covenants set forth in Section 7 of the
Employment Agreement shall continue to apply through and after the Transition
Date in accordance with their provisions, regardless of the time of or reason
for Executive’s employment termination, with the post-employment period
described therein commencing on the Transition Date.
5.Non-Disparagement. For a period of one year following the Effective Date, (i)
the Executive agrees and covenants that the Executive shall not at any time
make, publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company Group or its businesses, or any of its employees, officers, or directors
and their existing and prospective customers, suppliers, investors, and other
associated third parties, and (ii) the CEO, on behalf of the Company, shall
instruct all current and future members of the Company’s Executive Committee
(direct reports to the CEO of the Company and other identified officers) to not
make, publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Executive.
6.Cooperation. For a period of up to three years following the Effective Date,
Executive agrees to reasonably cooperate with the Company and assist it in any
litigation, hearing, trial, or


2



--------------------------------------------------------------------------------





other legal, regulatory, or administrative action involving – directly or
indirectly – Executive’s employment or engagement with the Company Group. The
Company will reimburse Executive for any reasonable costs associated with such
cooperation, and, to the extent that the Executive is required to spend
substantial time on such matters, the Company shall compensate the Executive at
an hourly rate based on the Executive’s Base Salary immediately prior to the
Transition Date.
7.Confidentiality. Executive acknowledges that the Company Group possesses, and
Executive has been granted access to, certain trade secrets as well as other
confidential and proprietary, and attorney-client privileged information. Such
information may include, without limitation, confidential information, whether
tangible or intangible in form, regarding products and services, marketing
strategies, business plans, operations, banking information, costs, current or
prospective customer information (including customer identities, contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial and tax information,
internal procedures, techniques, forecasts, methods, trade information, trade
secrets, software programs, project requirements, inventions, trademarks, trade
names, and similar information regarding the Company Group’s business
(collectively referred to herein as “Confidential Information”). Executive
agrees that all such Confidential Information is and shall remain the sole and
exclusive property of the Company, and exclusively belongs to the Company.
Except as may be expressly authorized by the Company in writing, or as may be
required by law after providing due notice thereof to the Company, Executive
agrees not to disclose, or cause any other person or entity to disclose, any
Confidential Information to any third party for as long thereafter as such
information remains confidential (or as limited by applicable law) and agrees
not to make use of any such Confidential Information for Executive’s own
purposes or for the benefit of any other entity or person.
8.Defend Trade Secrets Act. Pursuant to the federal Defend Trade Secrets Act of
2016, Executive shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Moreover, if Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Executive may disclose a
trade secret to her attorney and use the trade secret information in the court
proceeding; provided, however, that Executive (i) shall file any document
containing the trade secret under seal; and (ii) shall not disclose the trade
secret, except pursuant to a court order.
9.Miscellaneous Provisions.
(a)    Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:




3



--------------------------------------------------------------------------------





To Company:    KAR Auction Services, Inc.
11299 N. Illinois St.
Carmel, IN 46032
Attention: James P. Hallett
Email: jim.hallett@karglobal.com


To Executive:    At Executive’s address on file with the Company
(b)    Entire Agreement. This Agreement sets forth the entire agreement between
the Company and Executive with respect to the subject matter of this Agreement
and fully supersedes all prior negotiations, representations and agreements,
whether written or oral, between the Company and Executive with respect to the
subject matter of this Agreement; provided, that the Employment Agreement shall
continue in accordance with its terms following the Effective Date.
(c)    Severability. The provisions of this Agreement are severable and shall be
separately construed. If any of them is determined to be unenforceable by any
court, that determination shall not invalidate any other provision of this
Agreement.
(d)    Equitable Remedies. The Parties agree that a violation of Sections 4
through 7 of this Agreement will cause irreparable harm and injury to the
Parties and that the Parties shall be entitled, in addition to any other rights
and remedies the Parties may have at law or in equity, to an injunction (without
the posting of any security) enjoining and restraining the other Party from
doing or continuing to do any such acts and any other violations or threatened
violations of this Agreement.
(e)    Amendment and Waiver. This Agreement may not be modified, amended or
waived in any manner except by a written document executed by the Company and
Executive. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement (whether or not similar), or a continuing
waiver or a waiver of any subsequent breach by such party of a provision of this
Agreement.
(f)    Successors and Assigns. This Agreement and the covenants herein shall
extend to and inure to the benefit of the successors and assigns of the Company.
The Company shall require any successor (whether by purchase, merger,
consolidation or otherwise) to assume or reaffirm, as applicable, the Company’s
obligations under this Agreement without change.
(g)    Headings. Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.
(h)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together, shall be and constitute one and the same instrument.
(i)    Governing Law and Forum. This Agreement shall be governed by and
construed according to the internal laws of the State of Indiana, without regard
to conflict of law principles.


4



--------------------------------------------------------------------------------





(j)    Withholding. The Company shall be entitled to withhold (or to cause the
withholding of) the amount, if any, of all taxes of any applicable jurisdiction
required to be withheld by an employer with respect to any amount paid to
Executive hereunder. The Company, in its sole and absolute discretion, shall
make all determinations as to whether it is obligated to withhold any taxes
hereunder and the amount thereof.
(k)    Section 409A. The Parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. If any payments or benefits due to Executive hereunder
would cause the application of an accelerated or additional tax under Section
409A, such payments or benefits shall be restructured in a manner which does not
cause such an accelerated or additional tax. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following Executive’s termination date (or death, if
earlier). The Company makes no representation that any or all of the payments
described in this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to any such payment.
Executive understands and agrees that Executive shall be solely responsible for
the payment of any taxes, penalties, interest or other expenses incurred by
Executive on account of non-compliance with Section 409A.
[SIGNATURE PAGE FOLLOWS]






5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.


KAR AUCTION SERVICES, INC.
 
 
 
By:  /s/ James P. Hallett                 
By:  /s/ Rebecca C. Polak                
Name: James P. Hallett
Title: Chief Executive Officer
Name: Rebecca C. Polak
 
 





